United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.S., Appellant
and
GOVERNMENT PRINTING OFFICE,
Washington, DC, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1641
Issued: July 8, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On September 14, 2020 appellant filed an appeal from a March 11, 2020 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
assigned Docket No. 20-1641.
The Board, having duly considered this matter, concludes that the appeal docketed as No.
20-1641 must be dismissed. The Board’s jurisdiction is limited to the review of final adverse
OWCP decisions issued under the Federal Employees’ Compensation Act.1 For final adverse
decisions of OWCP issued on or after November 19, 2008, the Board’s review authority is limited
to appeals which are filed within 180 days from the date of issuance of OWCP’s decision.2 The
180th day following the March 11, 2020 decision was Monday, September 7, 2020, a federal
holiday. If the last day to file an appeal falls on a Saturday, Sunday, or federal holiday, the 180day period runs until the close of the next business day. 20 C.F.R. § 501.3(f)(2). Appellant,
therefore, had until Tuesday, September 8, 2020 to file the appeal. She did not file an appeal
with the Board, however, until September 14, 2020, more than 180 days after the March 11,

1

5 U.S.C. § 8101 et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

2

Id. at § 501.3(e) (2009).

2020 OWCP decision.3 Therefore, the Board finds that the appeal docketed as No. 20-1641 is
untimely filed and the Board is without jurisdiction to review the appeal.
On appeal, appellant asserts that her failure to timely file her appeal was due to compelling
circumstances as she initially mailed her appeal request to OWCP instead of the Board. The
record establishes that by letter dated August 25, 2020, OWCP instructed appellant to resubmit
her appeal to the Board. That letter was mailed to appellant’s last known address of record and
there is no evidence of nondelivery that would have jeopardized her right to file her appeal with
the Board. Appellant had time to file the appeal by U.S. Mail, facsimile, or e-filing. The Board,
thus, finds that appellant has not provided a compelling reason for her delay in filing her appeal
with the Board as she failed to exercise due diligence in ensuring her appeal was properly mailed
to the Board instead of OWCP, as required by the Board’s Rules of Procedure.4 Because there is
no final adverse decision issued by OWCP within 180 days of the September 14, 2020 filing of the
instant appeal, the Board concludes that the appeal docketed as No. 20-1641 must be dismissed.5
The Board’s decisions and orders are “final upon the expiration of 30 days from the date
of their issuance.”5 Either appellant or the Director may file a petition for reconsideration of a
decision or order issued by the Board within 30 days of the date of issuance of this order.6

3

The Board notes that the envelope was postmarked September 10, 2020.

4

20 C.F.R. § 501.3(e) (2009).

5

Id. at § 501.6(d).

6

Id. at § 501.7.

2

IT IS HEREBY ORDERED THAT the appeal docketed as No. 20-1641 is dismissed.
Issued: July 8, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

